


EXHIBIT 10.81








SECURED TERM NOTE #2


$500,000
 
October 9, 2015
 
 
New York, New York



    
FOR VALUE RECEIVED, AMERICAN POWER GROUP, INC., an Iowa corporation with its
principal place of business located at 2503 Poplar Street, P.O. Box 187, Algona
IA 50511 (“Borrower”), promises to pay to the order of WPU LEASING, LLC
(together with any subsequent holders of this Note, the "Lender"), at the
Lender's principal place of business located at 650 Madison Avenue, 20th Floor,
New York NY 10022, or at such other place as the Lender may designate to the
Borrower from time to time, the principal sum of
FIVE HUNDRED THOUSAND and 00/100 DOLLARS


payable in forty-nine consecutive monthly installments of principal and interest
commencing October 31, 2015 and continuing on the same day of each month
thereafter in accordance with the attached schedule. Interest shall be
calculated at the rate of 22.2% per annum. If any principal of or interest on or
other amount due hereunder is not paid within five days of the date when due,
Borrower agrees to pay delinquent interest thereon in addition to interest
payable as provided above at a rate per annum equal to the Prime Rate quoted
from time to time in The Wall Street Journal plus 4% on demand with respect to
all such delinquent amounts.


Interest shall be calculated on the basis of twelve thirty-day months and a year
of 360 days. Each payment shall be applied first to interest and then to
principal.
This Note is a Note as defined in the Loan Agreement between Borrower and Lender
dated August 24, 2015, as amended from time to time (the “Loan Agreement”), and
is in all respects subject to the provisions of the Loan Agreement.
Whenever any payment of principal hereof or interest hereon is due on a date on
which the Lender is not open for business, such payment shall be due on the next
following day on which the Lender is open for business, with accrued interest to
the date of payment.


If, at any time, the interest due or payable in accordance with any term or
provision of this Note shall exceed the amount permitted by law, notwithstanding
anything in this Note to the contrary, the interest payable under such term or
provision shall be the highest amount permitted by law.
At the option of the Lender, all amounts payable under this Note shall become
immediately due and payable without any further demand or notice of any kind
upon the occurrence and during the continuance of any Event of Default as
defined in the Loan Agreement.
The Borrower and each guarantor hereof hereby waives, except as provided in the
Loan Agreement, presentment, demand, notice, protest and, except as specifically
set forth herein or in the Loan Agreement, all other forms of demands and
notices concerning this Note, and consents to each and every extension or
postponement of the time of payment or other indulgence with




--------------------------------------------------------------------------------




respect to this Note, and to each and every substitution, addition, exchange or
release of collateral and to the addition, substitution or release of any person
primarily or secondarily liable hereunder. No delay or omission by the Lender in
exercising any right or power hereunder shall operate as a waiver of such right
or power, and a waiver on one occasion shall not be construed as a waiver or a
bar to the exercise of a right on any other occasion. Any provision of this Note
which is prohibited by law shall be ineffective to the extent of such
prohibition without invalidating any other provision hereof. The rights and
remedies of the Lender as provided in this Note, the Loan Agreement and any
other instrument given as security for this Note shall be cumulative and
concurrent, and may be pursued singly, successively, or together against the
Borrower, any collateral for this Note, any guarantor hereof or otherwise, at
the sole discretion of the Lender. The Lender's failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of such
right or remedy or of the right to exercise any such right or remedy at any
later time.
The Borrower shall pay on demand to the Lender all reasonable costs and expenses
of the Lender in connection with protection or enforcement of its rights under
this Note, including, without limitation, the Lender's reasonable attorneys'
fees and expenses incurred by the Lender in protecting or enforcing its rights
under this Note, including any proceedings and appeals thereof, and any action
to realize upon any judgment against the Borrower or any guarantor of this Note
obtained by the Lender (“Collection Costs”).
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Note shall be given in accordance with the notice provisions of
the Loan Agreement.
In any litigation brought in connection with this Note, the Borrower and each of
GUARANTOR HEREOF waives: (a) the right to a trial by jury, and (b) the right to
interpose any set-off or counterclaim of any nature or description.
All amounts due under this Note, including principal, interest, penalty interest
and Collection Costs are secured by the security interests granted to Lender
pursuant to the Loan Agreement.
This Note shall take effect as a sealed instrument and shall be governed by and
construed in accordance with the laws of New York.


AMERICAN POWER GROUP, INC.




By ____________________________________        
Print name: _____________________________
Title: __________________________________                        




